UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 13-1622


MEIQIN CHEN,

                  Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    October 22, 2013                 Decided:   November 21, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed    in   part;   denied   in   part   by   unpublished   per   curiam
opinion.


Meiqin Chen, Petitioner Pro Se. Laura M.L. Maroldy, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Meiqin     Chen,    a    native    and      citizen    of   the     People’s

Republic of China, petitions for review of an order of the Board

of    Immigration      Appeals        dismissing         her   appeal         from     the

Immigration Judge’s order denying her applications for asylum,

withholding    of    removal,       and    protection      under    the       Convention

Against Torture.

            Chen     first     challenges         the   finding     below      that    no

exception applied to excuse the untimely filing of her asylum

application.         Under     8     U.S.C.       § 1158(a)(3),         the    Attorney

General’s decision regarding whether an alien has complied with

the one-year time limit for filing an application for asylum, or

has      established     changed          or      extraordinary         circumstances

justifying waiver of that time limit, is not reviewable by any

court.      See Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir.

2009).     Although 8 U.S.C. § 1252(a)(2)(D) provides that nothing

in “any other provision of this chapter . . . which limits or

eliminates    judicial       review,      shall    be   construed       as    precluding

review of constitutional claims or questions of law,” this court

has held that the question of whether an asylum application is

untimely or whether the changed or extraordinary circumstances

exception    applies    “is    a    discretionary        determination         based    on

factual circumstances.”             Gomis, 571 F.3d at 358.              Accordingly,

“absent a colorable constitutional claim or question of law, our

                                           2
review of the issue is not authorized by § 1252(a)(2)(D).”                               Id.

Because     Chen        fails   to     raise      any   such     issues,          we    lack

jurisdiction to review this finding.                    We therefore dismiss the

petition for review of Chen’s asylum claim.

            Next, Chen disputes the conclusion that she failed to

qualify for the relief of withholding of removal.                           “Withholding

of removal is available under 8 U.S.C. § 1231(b)(3) if the alien

shows that it is more likely than not that her life or freedom

would be threatened in the country of removal because of her

race, religion, nationality, membership in a particular social

group, or political opinion.”                Gomis, 571 F.3d at 359 (internal

quotation       marks    omitted).         We    have   reviewed      the    record       and

conclude     that        substantial       evidence      supports       the       agency’s

determination that Chen failed to demonstrate past persecution

or   a   clear    probability         of   future    persecution.           Because       the

evidence does not compel us to conclude to the contrary, we

uphold the denial of relief.                    See Djadjou v. Holder, 662 F.3d
265, 273 (4th Cir. 2011), cert. denied, 133 S. Ct. 788 (2012).

Finally,    we     uphold       the    finding       below     that    Chen       did    not

demonstrate that it is more likely than not that she would be

tortured if removed to China so as to qualify for protection

under     the      Convention         Against       Torture.          See     8        C.F.R.

§ 1208.16(c)(2).



                                             3
              We accordingly dismiss in part and deny in part the

petition for review.       We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.


                                                         DISMISSED IN PART;
                                                             DENIED IN PART




                                       4